11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Marcus C. Lott,                                * From the 70th District
                                                 Court of Ector County,
                                                 Trial Court No. A-39,308.

Vs. No. 11-12-00128-CR                         * April 3, 2014

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.